DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: the term “and a of the second opening in the second direction” recited in line 3-4 is not clear. For the purpose of examination, Examiner interprets it as “and a width of the second opening in the second direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-18, 22-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al, US Pub. No. 20150255856A1 (hereinafter Hong) and further in view of Eduardo et al, WO Pub. No. 2011089219A1 (hereinafter Eduardo).
Regarding claim 1, Hong discloses an electronic apparatus comprising:
a display panel including an active area and a peripheral area (Fig. 34 below: display includes the grid area 370 and a peripheral area); and
an antenna whose at least portion overlaps the active area (Fig. 34: antenna area 352 overlaps the active portion), the antenna comprising: a first pattern portion having a first characteristic impedance and a first mesh structure (Fig. 34, para [0158]: the antenna area 352 includes a radiator 352a having a first mesh structure and first characteristic impedance); a second pattern portion disposed adjacent to the first pattern portion and having a second characteristic impedance different from the first characteristic impedance and a second mesh structure (Fig. 34, para [0158]: a power supply 352b adjacent to 352a having a second characteristic impedance different from the first characteristic impedance because the shape of 352b is different with the shape of 352a and a second mesh structure); and a third pattern portion disposed adjacent to the second pattern portion and having a third characteristic impedance and a third mesh structure (Fig. 34, para [0158]: a ground 352c adjacent to the 352b and having a third characteristic impedance and a third mesh structure), wherein the second characteristic impedance has a value less than the first characteristic impedance (Fig. 34: the width of 352b is smaller than the width of 352a, it is implied that the second characteristic impedance is less than the first characteristic impedance).
Hong does not disclose the second characteristic impedance has a value greater than the third characteristic impedance.
Eduardo does not disclose the second characteristic impedance has a value greater than the third characteristic impedance but Eduardo discloses changing the width of portion will adjust the impedance (page 10, para 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the third characteristic impedance to be smaller than the second characteristic impedance by changing the width of the third pattern portion as taught in Eduardo, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to adjust the impedance of the antenna portion in order to change the energy of the radiating signal propagating along the antenna.

[AltContent: textbox (Second direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First width)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Peripheral area)]
    PNG
    media_image1.png
    401
    375
    media_image1.png
    Greyscale

[AltContent: textbox (Fist direction)][AltContent: textbox (Second width)][AltContent: arrow]
[AltContent: textbox (Third width)]

Regarding claim 2, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction (Fig. 34 above: 352a, 352b and 352c are sequentially arranged in a first direction), a first width of the first pattern portion in a second direction crossing the first direction is greater than a second width of the second pattern portion in the second direction, and a third width of the third pattern portion in the second direction is greater than the second width (fig. 34 above: the first width is greater than the second width and the third width is greater than the second width).
Regarding claim 3, Hong further discloses the first pattern portion is provided with a first opening and having a first size, the second pattern portion is provided with a second opening and having a second size, and the third pattern portion is provided with a third opening and having a third size equal to the second size (see fig. 34 below).
[AltContent: textbox (the first opening)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (the second opening and the third opening 
the third size is equal to the second size)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    401
    375
    media_image1.png
    Greyscale

Regarding claim 5, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction (Fig. 34 above: 352a, 352b and 352c are sequentially arranged in a first direction), a first width of the first pattern portion in a second direction crossing the first direction is greater than a second width of the second pattern portion in the second direction (Fig. 34 above: the first width is greater than the second width).
Hong does not disclose a third width of the third pattern portion in the second direction is equal to the second width.
	Eduardo discloses a third width of the third pattern portion in the second direction is equal to the second width (Fig. 8 below: the width of 2nd and 3rd pattern portion is W).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the third width equal the second width as taught in Eduardo to the antenna as taught in Hong for the purpose of maintaining the same impedance so that the energy of the signal propagating would be the same.

[AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third pattern portion)][AltContent: textbox (Second pattern portion)][AltContent: textbox (First pattern portion)]
    PNG
    media_image2.png
    650
    909
    media_image2.png
    Greyscale

Regarding claim 6, Hong does not disclose the first pattern portion is provided with a first opening defined therethrough and having a first size, the second pattern portion is provided with a second opening defined therethrough and having a second size different from the first size, and the third pattern portion is provided with a third opening defined therethrough and having a third size different from the second size.
Eduardo discloses the first pattern portion is provided with a first opening defined therethrough and having a first size, the second pattern portion is provided with a second opening defined therethrough and having a second size different from the first size, and the third pattern portion is provided with a third opening defined therethrough and having a third size different from the second size (Fig. 8 above and page 10, para 6: the size of the opening increases from right to left).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different opening sizes as taught in Eduardo to the antenna arrangement as taught in Hong for the purpose of adjusting the radiating power transmitting along the antenna (Eduardo, page 10, para 6).
Regarding claim 7, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction, and a width of the second opening in the second direction, and a width of the third opening in the second direction crossing the first direction are equal to each other (Fig. 34 below).
[AltContent: arrow][AltContent: textbox (Second direction)][AltContent: arrow][AltContent: textbox (Fist direction)][AltContent: textbox (Width of second opening and width of third opening are equal)][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    401
    375
    media_image1.png
    Greyscale



Regarding claim 8, Hong does not disclose a width of the second opening in the first direction is greater than a width of the third opening in the first direction.
Eduardo discloses a width of the second opening in the first direction is greater than a width of the third opening in the first direction (Fig. 8: W2 > W3).
[AltContent: arrow][AltContent: textbox (First direction)][AltContent: connector][AltContent: textbox (W3)][AltContent: textbox (W2)][AltContent: arrow]
    PNG
    media_image2.png
    650
    909
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different width as taught in Eduardo to the antenna arrangement as taught in Hong for the purpose of adjusting the radiating power transmitting along the antenna (Eduardo, page 10, para 6).
Regarding claim 9, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged Page 3 of 8Attorney Docket No. 8836L-1598 (LO-291293-US)PATENT in a first direction (Fig. 34), and a ratio of a width in the first direction to a width in a second direction crossing the first direction of the first opening, a ratio of a width in the first direction to a width in the second direction of the second opening, and a ratio of a width in the first direction to a width in the second direction of the third opening are equal to each other (Fig. 34: the first opening, the second opening, the third opening are the same size, so the ratio of the first, second and third openings will be equal).
Regarding claim 10, Hong further discloses a number of the second openings arranged in the second pattern portion along the second direction is smaller than a number of the third openings arranged in the third pattern portion along the second direction (Fig. 34: the number of second openings along the second direction is 1 and smaller than the number of the third openings).
Regarding claim 13, Hong further discloses the first pattern portion comprises a first line pattern that defines a first opening, the second pattern portion comprises a second line pattern that defines a second opening, the third pattern portion comprises a third line pattern that defines a third opening, and the first line pattern, the second line pattern, and the third line pattern have a same minimum width (Fig. 34: the first line, the second line and the third line have the same width).
Regarding claim 14, Hong further discloses the first pattern portion is a radiation portion that radiates a signal, and the first pattern portion overlaps the active area (Fig. 34, para [0158]: 352a is a radiator, it is implied that it radiates signals and radiator 352a overlaps the active area).
Regarding claim 15, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction, each of the first pattern portion, the second pattern portion, and the third pattern portion comprises an opening having a rhombus shape with a first diagonal line parallel to the first direction and a second diagonal line parallel to a second direction crossing the first direction (Fig. 34 below: the first diagonal line parallel to the first direction and a second diagonal line parallel to a second direction crossing the first direction). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second diagonal line)][AltContent: textbox (First diagonal line)][AltContent: connector][AltContent: connector][AltContent: textbox (Second direction)][AltContent: textbox (Fist direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    401
    375
    media_image1.png
    Greyscale


Regarding claim 16, Hong further discloses the electronic apparatus further comprising an input sensor disposed between the display panel and the antenna (Fig. 26, para [0142]: mesh grids 322 of the touch panel 320 disposed between the display panel 340 and the antenna area 352) and provided with a sensing area having a size equal to or smaller than a size of the active area (Fig. 10: the touch panel 220 having a size equal the size of the active panel).
Regarding claim 17, Hong further discloses the electronic apparatus of claim 1, further comprising an input sensor disposed on the display panel and comprising a base insulating layer (Fig. 31: mesh grids 322 of touch panel 320 disposed on display panel 340 and comprising dielectric layer 351) and a sensing electrode disposed on the base insulating layer (para [0080]: mesh grids area of the touch panel formed by transparent wires and electrodes sensing electrode), wherein the first pattern portion, the second pattern portion, and the third pattern portion are disposed on a same layer as the sensing electrode (fig. 31 and para [0111]: Antenna area 352 comprising 352a, 352b, 352c and mesh grids 322 can be disposed on the same surface of dielectric layer 351).
Regarding claim 18,the input sensor comprises: a sensing area in which the sensing electrode is disposed; and an antenna area in which the first pattern portion, the second pattern portion, and the third pattern portion are disposed (Fig. 10 and 34: the touch panel 220 in which the mesh grid 222 is disposed and the antenna area 352  in which 352a, 352b, 352c are disposed,), and wherein the sensing area and the antenna area overlap the active area (fig. 10: the touch panel 220 and the antenna area 252 overlap the active area).
Regarding claim 22, Hong discloses a radio frequency device comprising:
a base layer (Fig. 34: dielectric layer 351);
a first pattern portion disposed on the base layer, having a first characteristic impedance, and provided with a first opening (Fig. 31, 34: 352a disposed on dielectric layer 351, having first characteristic impedance and provided with a first opening);
a second pattern portion disposed on the base layer adjacent to the first pattern portion, having a second characteristic impedance different from the first characteristic impedance, and provided with a second opening (Fig. 31, 34: 352b disposed on dielectric layer 351, having second characteristic impedance different from the first characteristic impedance because 352b has a different shape with 352a,  and provided with a second opening); and
a third pattern portion disposed on the base layer, disposed adjacent to the second pattern portion, having a third characteristic impedance, and provided with a third opening (Fig. 10, 34: 352c disposed adjacent to 352b on dielectric layer 351, having third characteristic impedance and provided with a third opening), wherein the second characteristic impedance has a value less than the first characteristic impedance (Fig. 34: the width of 352b is less than the width of 352a, it is implied that the second characteristic impedance is less than the first characteristic impedance).
Hong does not disclose the second characteristic impedance has a value greater than the third characteristic impedance.
Eduardo does not disclose the second characteristic impedance has a value greater than the third characteristic impedance but Eduardo discloses changing the width of portion will adjust the impedance (page 10, para 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the third characteristic impedance to be smaller than the second characteristic impedance by changing the width of the third pattern portion as taught in Eduardo, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to adjust the impedance of the antenna portion in order to change the energy of the radiating signal propagating along the antenna.
Regarding claim 23, Hong discloses a first size of the first opening, a second size of the second opening, and a third size of the third opening are equal to each other (see fig. 34 below: the size pf the first opening, second opening and third opening are equal).
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    401
    375
    media_image1.png
    Greyscale

Regarding claim 24, Hong does not disclose a first size of the first opening is different from a second size of the second opening, and a third size of the third opening is different from the second size.
Eduardo discloses a first size of the first opening is different from a second size of the second opening, and a third size of the third opening is different from the second size (Fig. 8 above and page 10, para 6: the opening of the mesh increases from element right to left).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different opening sizes as taught in Eduardo to the antenna arrangement as taught in Hong for the purpose of adjusting the radiating power transmitting along the antenna (Eduardo, page 10, para 6).
Regarding claim 25, Hong further discloses a width of a line pattern of the first pattern portion, a width of a line pattern of the second pattern portion, and a width of a line pattern of the third pattern portion are equal to each other (Fig. 34: the first line, the second line and the third line have the same width).
Regarding claim 27, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction, a first width of the first pattern portion in a second direction crossing the first direction is greater than a second width of the second pattern portion in the second direction, and a third width of the third pattern portion in the second direction is greater than the second width (fig. 34 above: the first width is greater than the second width and the third width is greater than the second width)..
Regarding claim 28, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction (Fig. 34 above: 352a, 352b and 352c are sequentially arranged in a first direction), a first width of the first pattern portion in a second direction crossing the first direction is greater than a second width of the second pattern portion in the second direction (Fig. 34 above: the first width is greater than the second width).
Hong does not disclose a third width of the third pattern portion in the second direction is equal to the second width.
	Eduardo discloses a third width of the third pattern portion in the second direction is equal to the second width (Fig. 8 above: the width of 2nd and 3rd pattern portion is W).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the third width equal the second width as taught in Eduardo to the antenna as taught in Hong for the purpose of maintaining the same impedance so that the energy of the signal propagating would be the same.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Eduardo as applied to claim 1 above, and further in view of Kim et al, WO Pub. No.2018159926A1 (hereinafter Kim).
Regarding claim 4, Hong further discloses the first pattern portion, the second pattern portion, and the third pattern portion are sequentially arranged in a first direction (number (Fig. 34: 352a, 352b, 352c are sequentially arranged in a first direction), a first number of the first openings arranged in the first pattern portion along a second direction crossing the first direction is greater than a second number of the second openings arranged in the second pattern portion along the second direction, and a third number of the third openings arranged in the third pattern portion along the second direction is greater than the second number (Fig. 34: the first number of 352a are greater than the second number of 352b and the third number of 352c is greater than the second number).
Hong and Eduardo do not disclose the third number is smaller than the first number.
	Kim disclose the third number is smaller than the first number (fig. 5a below: the third number is smaller than the first number).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third number smaller than the first number as taught in Kim to the antenna assembly as taught in Hong and Eduardo for the purpose of adjusting the impedance of the antenna portion in order to change the energy of the radiating signal propagating along the antenna.
[AltContent: arrow][AltContent: textbox (Third pattern portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second pattern portion)][AltContent: textbox (First pattern portion)]
    PNG
    media_image3.png
    213
    243
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Eduardo as applied to claim 6 above, and further in view of Tatsuo et al, WO Pub. No.2006106982A1 (hereinafter Tatsuo).
Regarding claim 11, Hong and Eduardo do not disclose a number of the second openings arranged in the second pattern portion along a second direction is equal to a number of the third openings arranged in the third pattern portion along the second direction.
Tatsuo discloses a number of the second openings arranged in the second pattern portion along a second direction is equal to a number of the third openings arranged in the third pattern portion along the second direction, Eduardo  (Fig. 23 below: the number of second openings along the second direction and number of third openings along the second direction are equal).
[AltContent: textbox (Fig. 16)][AltContent: arrow][AltContent: textbox (Third pattern portion)] 
[AltContent: textbox (Fig. 23)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (First direction)][AltContent: arrow][AltContent: textbox (Third pattern portion)][AltContent: textbox (Second pattern portion)][AltContent: textbox (Second direction)]
    PNG
    media_image4.png
    740
    377
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the equal number of openings in the second and the third pattern portion as taught in Tatsuo to the antenna as taught in Hong and Eduardo for the purpose of maintaining the same impedance in the second direction so that the energy of the signal propagating in the second direction would be the same.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Eduardo as applied to claims 1 and 22 above, and further in view of Suzuki et al, US Pub. No. 20220201838A1 (hereinafter Suzuki).
Regarding claim 12, Hong and Eduardo do not disclose a width of a line pattern of the second pattern portion is smaller than a width of a line pattern of the third pattern portion.
Suzuki discloses a width of a line pattern of the second pattern portion is smaller than a width of a line pattern of the third pattern portion (Fig. 23, para [0073]: line width W1 is smaller than W3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the different width of line as taught in Suzuki to the antenna assembly as taught in Hong and Eduardo for the purpose of reducing the line breaking because the region closer to the feed will have higher current density, therefore that region will need wider lines (Suzuki, para [0072]).
Regarding claim 26, Hong and Eduardo do not disclose a width of a line pattern of the second pattern portion is smaller than a width of a line pattern of the third pattern portion.
Suzuki discloses a width of a line pattern of the second pattern portion is smaller than a width of a line pattern of the third pattern portion (Fig. 23, para [0073]: line width W1 is smaller than W3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the different width of line as taught in Suzuki to the antenna assembly as taught in Hong and Eduardo for the purpose of reducing the line breaking because the region closer to the feed will have higher current density, therefore that region will need wider lines (Suzuki, para [0072]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Eduardo as applied to claim 22 above, and further in view of In et al, KR Pub. 102099830B1 (hereinafter In).
Regarding claim 19, Hong and Eduardo do not disclose the input sensor further comprises a dummy electrode disposed on the base insulating layer, wherein the dummy electrode is disposed adjacent to the antenna area and overlaps the active area.
	In discloses the input sensor further comprises a dummy electrode disposed on the base insulating layer (Page 11, para 6: the touch sensor layer 110 further includes a dummy electrode, the touch sensor layer is disposed on the base layer 110, see fig. 1), wherein the dummy electrode is disposed adjacent to the antenna area and overlaps the active area (fig. 6 below: the dummy electrode 107 is disposed adjacent to the antenna area and overlap the active area 100, see fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dummy electrode as taught in In to the device as taught in Hong and Eduardo for the purpose of maintaining the independent operation of the antenna and the touch sensor and securing the space for the antenna arrangement (In, page 12, para 1).





[AltContent: textbox (Sensing area)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Dummy area)][AltContent: arrow][AltContent: rect][AltContent: textbox (Antenna area)][AltContent: textbox (Fig. 6)]
    PNG
    media_image5.png
    548
    1071
    media_image5.png
    Greyscale


Regarding claim 20, Hong and Eduardo do not disclose the input sensor further comprises a dummy area in which the dummy electrode is disposed, and the antenna area, the sensing area, and the dummy area overlap the active area.
In discloses the input sensor further comprises a dummy area in which the dummy electrode is disposed (Fig. 6 above: the dummy area where the dummy electrode is disposed), and the antenna area, the sensing area, and the dummy area overlap the active area (Fig. 5-6: the antenna area, sensing area and dummy area overlap the active area 100).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dummy area as taught in In to the device as taught in Hong and Eduardo for the purpose of maintaining the independent operation of the antenna and the touch sensor and securing the space for the antenna arrangement (In, page 12, para 1).
Regarding claim 21, Hong and Eduardo do not disclose the sensing electrode comprises a sensing pattern based on a shape of the first pattern portion.
	In discloses the sensing electrode comprises a sensing pattern based on a shape of the first pattern portion (Fig. 5: the sensing pattern 103, 105 based on the shape of the antenna 141).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the sensing pattern based on the shape of the first pattern portion as taught in In to the device as taught in Hong and Eduardo for the purpose of separating the operation of the antenna and the sensing area so that the radiation signal from the antenna will not affect the sensor functions.

Citation of Pertinent Art
Kim et al, US Pub. No. 20160134008A1 -  antenna device with different mesh density
Hong et al, WO 2020071679A1 – Touch sensor-antenna module

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845